DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Non-Final Office Action
	The ‘Response to Non-Final Office Action’, filed on 17 August 2020, has been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 1-21, 24, 26-33, 36, 41-45 are canceled.
	Accordingly, claims herein under examination are claims 22, 23, 25, 34, 35, 37-40, 46, and 47, which are directed to a kit comprising an array. 

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. 103, U.S. Patent Application Publication No. 2010/0144836 further in view of GenBank Acc. No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106’, ‘Claim Rejections – 35 U.S.C. 103, U.S. Patent Application Publication No. 2010/0144836 further in view of GenBank Acc. No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 and U.S. Patent Application Publication No. 2009/0098547’, and ‘Claim Rejections – 35 U.S.C. 103, U.S. Patent Application Publication No. 2010/0144836 further in view of GenBank Acc. No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 and Kutyavin et al.
The ‘Response to Non-Final Office Action’ (pages 4-5), filed on 17 August 2020, alleges/argues: 1) there is no reliable way to predict a sequence that has desired or optimized performance as a primer or probe; 2) while there may be some tools (e.g., computational tools) in the field that might be helping in the selection of successful primer or probe sequences, they are not sufficient to make the desired selection; 3) the GenBank information (i.e., GenBank Acc. No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106) does not provide any guidance for selecting a particular sequence or a hint of reasonable expectation of success for a certain candidate sequence; 4) Van Engeland (i.e., U.S. Patent Application Publication No. 2010/0144836) provides no further teaching or suggest with regard to the selection of the claimed sequences for primers or probes; and 5) neither Ghosh (U.S. Patent Application Publication No. 2010/0144836) nor Kutyavin et al. cure the deficiencies of the GenBank information and Van Engeland.  In view of the allegations/arguments presented these rejections are hereby withdrawn.  Specifically, the applied references do not provide specific guidance, per se, for the selection and optimization of primers and probes from a candidate sequence.

Claim Rejections - 35 U.S.C. § 112(b)
Claims 22, 23, 25, 34, 35, 37-40, 46, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Vague and Indefinite
Claims 22, 23, 25, 34, 35, 37-40, 46, and 47 recite the limitation “wherein the first and/or the second oligonucleotide probe can hybridize to an amplification product produced by the at least one pair of primers” which is considered vague and definite.  It should be recognized that the claims do not provide for any specific selection of the primers for the pair that is to be found on the array but rather any primer “selected from the group consisting of SEQ ID NOs. 1-192 may be selected to form the “at least one pair or primers”.  Therefore, it is confusing as to the amplification product that is to be produced with the random selection of primers that form the “at least one pair” such that first and/or second oligonucleotide probe can hybridize to an amplification product produced by the at least one pair of primers.  Further, the utilization of “and/or” for the selected oligonucleotide probes (first and second) is confusing with respect to the hybridization to the amplification product produced.  Contextually, if only one is capable of hybridizing to the amplification product produced it is unclear the intended scope encompassed for the presence of the other probe.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

Trademark or Trade Name as a Limitation in the Claim
Claim 40 contains the trademark/trade name “Taqman”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.  It should be noted that TaqMan is a trademark of Roche Molecular Systems, Inc.  Accordingly, clarification and appropriate correction of the above limitation recited in the claim is requested.

Claim Rejections - 35 U.S.C. § 103
U.S. Patent Application Publication No. 2006/0252071 further in view of Primer Express 2004, and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106
Claims 22, 23, 25, 34, 35, 40, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0252071 (see attached ‘PTO-892’; herein “USPGPUB ‘071”) further in view of Primer Express Software Version 3.0 (2004. Applied Biosystems, 52 pages; see attached ‘PTO-892’; herein “Primer Express 2004”) and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106.
The instant claims are directed to a kit comprising an array wherein the array comprises at least one pair of primers selected form the group consisting of SEQ ID NOS: 1-192 and at least 
USPGPUG ‘071 discloses methods and kits for the detection of target nucleic acids for chromosomal abnormalities (e.g., fetal chromosomal aneuploidies) (Abstract). 
Regarding claim 22, USPGPUB ‘071 provides for kits comprising primers and probes in various nucleic acid detection systems (e.g., TaqMan systems) for the detection of chromosomal abnormalities (e.g., fetal chromosomal aneuploidies) (Abstract; Paragraphs [0009]-[0011], [0037], [0050]-[0053], [0093]-[0098], [0111], and [0137]; and FIG. 1).
Regarding claim 23, USPGPUB ‘071 provides for the disclosed probes to be placed on an array/solid support (Paragraphs [0023] and [0040]).
Regarding claims 25, 34, and 35, USPGPUB ‘071 provides for the detection of abnormalities (e.g., trisomy) in various human chromosomes (chromosome 13, 18, and 21) (Paragraphs [0003], [0008], [0011], [0024], [0037], [0050]-[0051], and [0127]).
Regarding claim 37, USPGPUB ‘071 provides for the further inclusion of minor groove binder (MGB) (Paragraphs [0111], [0117] and [0137]).
Regarding claims 40, USPGPUB ‘071 provides for primers and probes for a TaqMan system for the detection of a target locus (Paragraphs [0111] and [0137]).
Regarding claims 46, USPGPUB ‘071 provides for the inclusion of reagents for amplification of a reference sequence (Paragraphs [0059] and [0068]).
While USPGPUB ‘071 does teach arrays comprising primers and probe for detecting target nucleic acids for chromosomal abnormalities (e.g., trisomy) in various nucleic acid detection systems, such as TaqMan system, USPGPUB ‘071 fails to specifically teach primers selected from 
Regarding claims 22 and 40, Primer Express 2004 describes software for automating primer and probe design for quantification and allelic discrimination assays (page vii; pages 9-12; pages 19-22; and pages 29-33).  Further, Primer Express 2004 provides for the manual annotation of sequences and customization of primer/probe sets (pages 13-18; pages 23-25; and pages 34-38).
Regarding claim 22, GenBank Accession No. T67612 describes the sequence of SEQ ID NO: 3 (Sequence Alignment of SEQ ID NO 3 with T67612. Search conducted on 21 November 2018. Available in 1996. 2 pages; see attached ‘PTO-892’; herein “T67612”).
Regarding claim 22, GenBank Accession No. AA679429 describes the sequence of SEQ ID NO: 4 (Sequence Alignment of SEQ ID NO 4 with AA679429. Search conducted on 21 November 2018. Available in 1997. 2 pages; see attached ‘PTO-892’; herein “AA679429”).
Regarding claim 22, GenBank Accession No. AL356379 describes the sequence of SEQ ID NO: 5 (Sequence Alignment of SEQ ID NO 5 with AL356379. Search conducted on 21 November 2018. 2 pages; see attached ‘PTO-892’; herein “AL356379”).
PTO-892’; herein “BC009106”).
Regarding claim 22, GenBank Accession No. DB304074 describes the sequence of SEQ ID NO: 194 (Sequence Alignment of SEQ ID NO 194 with DB304074. Search conducted on 08 April 2020. 2 pages; see attached ‘PTO-892’; herein “DB304074”).
Regarding claim 22, GenBank Accession No. BC009106 describes the sequence of SEQ ID NO: 195 (Sequence Alignment of SEQ ID NO 195 with BC009106. Search conducted on 08 April 2020. 2 pages; see attached ‘PTO-892’; herein “BC009106”).
In view of the teachings of USPGPUB ‘071, Primer Express 2004, and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have assembled a kit comprising known molecules as optimized primers and probes (e.g., for a TaqMan system) from GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 via the primer and probe design software of Primer Express 2004 in the kits for utilization in the methods of detecting of target nucleic acids for chromosomal abnormalities (e.g., fetal chromosomal aneuploidies) disclosed in USPGPUB ‘071, since Primer Express 2004 provides one in the art some teaching, suggestion, or motivation to design primers and probes for various nucleic acid detection systems, such as TaqMan (pages 2-3, 9, 14-15, 19, 29, 35, and 40-41).  Further, USPGPUB ‘071 provides one in the art some teaching, suggestion, or motivation for the inclusion of additional markers for target nucleic acid detection for chromosomal abnormalities (Paragraphs [0006], [0046], [0128], [0143], and [0150]).  Given the teachings of the 
Accordingly, USPGPUB ‘071 further in view of Primer Express 2004, and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2010/0279295 further in view of Primer Express 2004, and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106
Claims 22, 23, 25, 34, 35, 37-40, 46, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0279295 (see attached ‘PTO-892’; herein “USPGPUB ‘295”) further in view of Primer Express Software Version 3.0 (2004. Applied Biosystems, 52 pages; see attached ‘PTO-892’; herein “Primer Express 2004”) and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106.
The instant claims are directed to a kit comprising an array wherein the array comprises at least one pair of primers selected form the group consisting of SEQ ID NOS: 1-192 and at least a first oligonucleotide probe and a second oligonucleotide probe, the first and/or second oligonucleotide probe being selected from the group consisting of SEQ ID NOS: 193-288.
USPGPUB ‘295 discloses methods and compositions (e.g., array/solid support) for detecting target nucleic acids (Abstract and Paragraphs [0128]-[0129]). 
Regarding claim 22, USPGPUB ‘295 provides for arrays comprising primers and probes for the detection of target nucleic acids in various systems (e.g., TaqMan systems) for the detection 
Regarding claim 23, USPGPUB ‘295 provides for the disclosed probes to be placed on an array/solid support (Paragraphs [0129]-[0130], [0133]-[0135], [0148], [0169]-[0171], [0176], [0251]-[0253]).
Regarding claims 25, 34, and 35, USPGPUB ‘295 provides for the detection of abnormalities (e.g., trisomy) in various human chromosomes (chromosome 13, 18, and 21) (Paragraphs [0198], [0205], and [0210]-[0213]).
Regarding claim 37, USPGPUB ‘295 provides for the further inclusion of minor groove binder (MGB) (Paragraph [0147]).
Regarding claim 38, USPGPUB ‘295 provides for the inclusion of FRETs (Paragraphs [0035], [0158], [0162], [0185]-[0186], and [0376]).
Regarding claims 39, USPGPUB ‘295 provides for the inclusion of a nucleic acid polymerase having 5’ to 3’ exonuclease activity (Paragraph [0092], [0122], [0168], [0255]-[0257], [0283], and [0371]-[0373]).
Regarding claims 40, USPGPUB ‘295 provides for primers and probes for a TaqMan system for the detection of a target locus (Paragraphs [0115] and [0162]).
Regarding claims 46, USPGPUB ‘295 provides for the inclusion of reagents for amplification of a reference/control sequence (Paragraphs [0093], [0113], [0189], and [0324]).
Regarding claims 47, USPGPUB ‘295 provides for the inclusion of RNase P (Paragraph [0092]).

Regarding claims 22 and 40, Primer Express 2004 describes software for automating primer and probe design for quantification and allelic discrimination assays (page vii; pages 9-12; pages 19-22; and pages 29-33).  Further, Primer Express 2004 provides for the manual annotation of sequences and customization of primer/probe sets (pages 13-18; pages 23-25; and pages 34-38).
Regarding claim 22, GenBank Accession No. T67612 describes the sequence of SEQ ID NO: 3 (Sequence Alignment of SEQ ID NO 3 with T67612. Search conducted on 21 November 2018. Available in 1996. 2 pages; see attached ‘PTO-892’; herein “T67612”).
Regarding claim 22, GenBank Accession No. AA679429 describes the sequence of SEQ ID NO: 4 (Sequence Alignment of SEQ ID NO 4 with AA679429. Search conducted on 21 November 2018. Available in 1997. 2 pages; see attached ‘PTO-892’; herein “AA679429”).
PTO-892’; herein “AL356379”).
Regarding claim 22, GenBank Accession No. BC009106 describes the sequence of SEQ ID NO: 6 (Sequence Alignment of SEQ ID NO 6 with BC009106. Search conducted on 21 November 2018. 2 pages; see attached ‘PTO-892’; herein “BC009106”).
Regarding claim 22, GenBank Accession No. DB304074 describes the sequence of SEQ ID NO: 194 (Sequence Alignment of SEQ ID NO 194 with DB304074. Search conducted on 08 April 2020. 2 pages; see attached ‘PTO-892’; herein “DB304074”).
Regarding claim 22, GenBank Accession No. BC009106 describes the sequence of SEQ ID NO: 195 (Sequence Alignment of SEQ ID NO 195 with BC009106. Search conducted on 08 April 2020. 2 pages; see attached ‘PTO-892’; herein “BC009106”).
In view of the teachings of USPGPUB ‘295, Primer Express 2004, and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have assembled a kit comprising known molecules as optimized primers and probes (e.g., for a TaqMan system) from GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 via the primer and probe design software of Primer Express 2004 in the arrays/solid supports comprising primers and probes for the detection of target nucleic acids for trisomy/copy number as disclosed in USPGPUB ‘295, since Primer Express 2004 provides one in the art some teaching, suggestion, or motivation to design primers and probes for various nucleic acid detection systems, such as TaqMan (pages 2-3, 9, 14-15, 19, 29, 35, and 40-41).  Further, 
Accordingly, USPGPUB ‘295 further in view of Primer Express 2004, and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2013/0130923 further in view of Primer Express 2004, and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106
Claims 22, 23, 25, 34, 35, 37-40, 46, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0130923 (see attached ‘PTO-892’; herein “USPGPUB ‘923”) further in view of Primer Express Software Version 3.0 (2004. Applied Biosystems, 52 pages; see attached ‘PTO-892’; herein “Primer Express 2004”) and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106.
The instant claims are directed to a kit comprising an array wherein the array comprises at least one pair of primers selected form the group consisting of SEQ ID NOS: 1-192 and at least a first oligonucleotide probe and a second oligonucleotide probe, the first and/or second oligonucleotide probe being selected from the group consisting of SEQ ID NOS: 193-288.

Regarding claim 22, USPGPUB ‘923 provides for arrays comprising primers and probes for the detection of target nucleic acids in various systems (e.g., TaqMan systems) for the detection of chromosomal abnormalities (e.g., trisomy/copy number) (Paragraphs [0038], [0118], [0122]-[0121], [0152], and [0251]-[0253]).
Regarding claim 23, USPGPUB ‘923 provides for the disclosed probes to be placed on an array/solid support (Paragraphs [0027], [0100]-[0101], [0104]-[0106], [0126]-[0128], and [0251]-[0253]).
Regarding claims 25, 34, and 35, USPGPUB ‘923 provides for the detection of abnormalities (e.g., trisomy) in various human chromosomes (chromosome 13, 18, and 21) (Paragraphs [0002], [0007]-[0008], [0038], [0042], [0045]-[0046], [0048], and [0083]; and Table 1).
Regarding claim 37, USPGPUB ‘923 provides for the further inclusion of minor groove binder (MGB) (Paragraph [0117]).
Regarding claim 38, USPGPUB ‘923 provides for the inclusion of FRETs (Paragraphs [0120]-[0121], and [0135]-[0136]).
Regarding claims 39, USPGPUB ‘923 provides for the inclusion of a nucleic acid polymerase having 5’ to 3’ exonuclease activity (Paragraphs [0061] and [0125]).
Regarding claims 40, USPGPUB ‘923 provides for primers and probes for a TaqMan system for the detection of a target locus (Paragraphs [0098] and [0121]).

Regarding claims 47, USPGPUB ‘923 provides for the inclusion of RNase P (Paragraphs [0061]).
While USPGPUB ‘923 does teach arrays/solid supports for identifying the presence or absence of a chromosome abnormalities (e.g., trisomy/copy number), USPGPUB ‘923 fails to specifically teach primers selected from SEQ ID NOS: 3, 4, 5, 6 and probes selected from SEQ ID NOS: 194 and 195.  Primer Express 2004, and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 resolves the deficiencies of USPGPUB ‘923. Primer Express 2004 describes software for designing primer/probe sets for quantification and allelic discrimination assays (page vii; pages 2-3; and pages 7-8).  GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 each describe SEQ ID NOS: 3, 4, 5, 6, 194, and 195, respectively.
Regarding claims 22 and 40, Primer Express 2004 describes software for automating primer and probe design for quantification and allelic discrimination assays (page vii; pages 9-12; pages 19-22; and pages 29-33).  Further, Primer Express 2004 provides for the manual annotation of sequences and customization of primer/probe sets (pages 13-18; pages 23-25; and pages 34-38).
Regarding claim 22, GenBank Accession No. T67612 describes the sequence of SEQ ID NO: 3 (Sequence Alignment of SEQ ID NO 3 with T67612. Search conducted on 21 November 2018. Available in 1996. 2 pages; see attached ‘PTO-892’; herein “T67612”).
PTO-892’; herein “AA679429”).
Regarding claim 22, GenBank Accession No. AL356379 describes the sequence of SEQ ID NO: 5 (Sequence Alignment of SEQ ID NO 5 with AL356379. Search conducted on 21 November 2018. 2 pages; see attached ‘PTO-892’; herein “AL356379”).
Regarding claim 22, GenBank Accession No. BC009106 describes the sequence of SEQ ID NO: 6 (Sequence Alignment of SEQ ID NO 6 with BC009106. Search conducted on 21 November 2018. 2 pages; see attached ‘PTO-892’; herein “BC009106”).
Regarding claim 22, GenBank Accession No. DB304074 describes the sequence of SEQ ID NO: 194 (Sequence Alignment of SEQ ID NO 194 with DB304074. Search conducted on 08 April 2020. 2 pages; see attached ‘PTO-892’; herein “DB304074”).
Regarding claim 22, GenBank Accession No. BC009106 describes the sequence of SEQ ID NO: 195 (Sequence Alignment of SEQ ID NO 195 with BC009106. Search conducted on 08 April 2020. 2 pages; see attached ‘PTO-892’; herein “BC009106”).
In view of the teachings of USPGPUB ‘923, Primer Express 2004, and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have assembled a kit comprising known molecules as optimized primers and probes (e.g., for a TaqMan system) from GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 via the primer and probe design software of Primer Express 2004 in the arrays/solid supports for identifying the presence or absence of a chromosome abnormalities (e.g., 
Accordingly, USPGPUB ‘923 further in view of Primer Express 2004, and GenBank Accession No. T67612, AA679429, AL356379, BC009106, DB304074, and BC009106 renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636